307 N.Y. 916 (1954)
In the Matter of Sol Schenfeld, Respondent,
v.
Catherine Lawlor et al., Appellants.
Court of Appeals of the State of New York.
Submitted October 21, 1954.
Decided December 3, 1954
Caesar L. Pitassy and John B. Ball for appellants.
Isidore Miller for respondent.
LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ., concur; VAN VOORHIS, J., taking no part.
*917Per Curiam.
In the absence of permission by the Appellate Division to appeal upon one or more certified questions, this appeal must be dismissed, since the order appealed from is not one for a new hearing in place of an old hearing, but directs a hearing to be had for the first time (Civ. Prac. Act, § 588, subd. 3; Cohen and Karger, Powers of the New York Court of Appeals, pp. 283-284).
The appeal should be dismissed, with costs.
Appeal dismissed.